PER CURIAM.
On certain dates between August and December of 1968 the appellant, as lessee, and the appellee, as lessor, entered into several leases of industrial type equipment for terms of approximately five years. The lessee defaulted in payments thereunder, whereupon the lessor repossessed the equipment and established certain deficiency damages, for which the lessor sought recovery by this action. Summary judgment was entered in favor of the lessor, and the lessee appealed.
Based on certain stated theories of law, the appellant contends the plaintiff was not *476entitled to recover the claimed deficiency with reference to one of the leases, being a portion of the damages included in the judgment.
The judgment contained a recitation by the trial court on the basis of which the appellant’s contention on this appeal must be rejected, viz: “ * * * the Court having heard the stipulation between counsel for plaintiff and defendant as to certain facts not disputed, among those being that the defendant was in default of the lease attached to plaintiff’s complaint, and that the damages as claimed and delineated in the deficiency statement attached to plaintiff’s complaint properly represent plaintiff’s damages pursuant to the leases, ‡ s]i >{t ”
On consideration of the record, and in view of that recitation in the judgment, we find no reversible error has been shown.
Affirmed.